Citation Nr: 1537899	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to Gulf War service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from January 2004 to June 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The May 2008 rating decision also denied service connection for left ear hearing loss, a bilateral knee d, a low back disorder, and posttraumatic stress disorder.  The Veteran filed a timely notice of disagreement (NOD) for these issues in February 2009.  The RO subsequently granted entitlement to service connection for a low back disorder and PTSD in a January 2011 rating decision.  In January 2011, the RO also furnished a statement of the case (SOC) for the service connection issues relating to left ear hearing loss, a bilateral knee disability, and a respiratory disorder.  However, the Veteran only included the issue of entitlement to service connection for a respiratory disorder in his January 2011 VA Form 9.  Therefore, only the issue listed on the title page is currently before the Board on appeal.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files were reviewed for this appeal.  The VBMS file contains a July 2015 informal hearing presentation.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is required for the Veteran's service connection claim for a respiratory disorder to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  The Veteran contends that he has a respiratory disorder as a result of his exposure to environmental hazards while serving in Southwest Asia.  Persian Gulf veterans can be entitled to compensation for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a).  The Board notes that the Veteran has qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  

The Veteran was provided with a VA examination in December 2007.  Under the impression, the examiner noted status-post pneumonia that was treated in September 2007 as well as rhinitis that was associated with postnasal drainage, a cough, and shortness of breath on exertion.  However, no opinion was provided regarding whether the Veteran's rhinitis is related to his active service or whether this disorder qualifies as a medically unexplained chronic multisymptom illness.  As the December 2007 examination is inadequate, a medical opinion that addresses the relevant theories of entitlement should be provided on remand.

The record also indicates that the Veteran receives treatment from the Erie VA Medical Center.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Erie VA Medical Center dated since January 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's claimed respiratory disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (STRs), post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

a) Whether it is at least as likely as not (a 50% or greater probability) that any diagnosed respiratory disorder, including rhinitis, had its onset in, or was caused by active duty service, to include Gulf War exposures to smoke from oil fires, burning trash, or burning feces; vehicle or truck exhaust fumes; JP8 or other fuels; and sand/dust.

b) Whether the Veteran's rhinitis or any other diagnosed respiratory disorder is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

c)  Whether, if there are any respiratory symptoms not addressed by any respiratory or sinus diagnoses, the symptoms are a qualifying chronic disability or an undiagnosed illness.  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

In rendering the opinions, the examiner must address the following:  1) STRs dated in March 2004, April 2004, and May 2005 that documented a productive cough; 2) an April 2005 STR noting the Veteran's report of difficulty breathing; 3) an August 2005 STR noting the Veteran's treatment for viral sinusitis; 4) an October 2005 STR noting the Veteran's treatment for bronchitis; 5) a March 2006 STR noting the Veteran's report of a runny nose; 6) a March 2006 STR noting the Veteran's treatment for bacterial pharyngitis; 7) a January 2007 STR noting the Veteran's treatment for bronchitis; 8) an April 2007 STR noting that the Veteran's past medical history was significant for seasonal allergies; and 9) the Veteran's treatment for pneumonia in September 2007.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

